Exhibit 10.2



LOFTUSGROUP LLC

Management and Financial Consultants

15 Lafayette Court, Suite 6C

Greenwich, CT  06830

Tel: 203-863-9005 Fax: 203-629-2243





ExpressJet Holdings, Inc.

March 17, 2008







This letter will set forth the terms of the agreement pursuant to which
ExpressJet Holdings, Inc. (the “Client”) retains LoftusGroup LLC (“LoftusGroup”)
to provide consulting services to the Client.



1.

Engagement.  The Client hereby retains LoftusGroup to provide the consulting and
advisory services (“Services”) described in Attachment A. 


2.


Compensation and Reimbursement of Expenses.


a) 


In connection with the Services to be rendered, the Client agrees to pay
LoftusGroup LLC the following amounts:


$2,800 per eight (8) hour day for each Managing Director or Senior Consultant,
including without limitation, W. Loftus, including travel time, adjusted ratably
for fractions of days, and billed in quarter hours.


$2,000 per eight (8) hour day for each Consultant, including travel time,
adjusted ratably for fractions of days, and billed in quarter hours.


$1,200 per eight (8) hour day for each Associate, including travel time,
adjusted ratably for fractions of days, and billed in quarter hours.


Travel time outside of normal business hours will be billed at 50% of the above
rates.


b) 


Reimbursement of disbursements shall be paid to LoftusGroup with each invoice. 
These disbursements shall include, but not be limited to, reasonable expenses
for travel, lodging, meals and telephone. Disbursements will be charged to
Client at LoftusGroup’s cost.


c) 


LoftusGroup will render a weekly invoice for its work which is due and payable
on receipt thereof, by wire transfer to its bank account as per wiring
instructions included on the invoice.

--------------------------------------------------------------------------------



3.


Term and Termination.  LoftusGroup’s engagement may be terminated in writing by
the Client at any time, for any reason, or no reason whatsoever.  LoftusGroup
may terminate this engagement at any time, for any reason or no reason
whatsoever, upon written notice to the Client.  In either case, all professional
fees and all disbursements actually incurred as of the termination date shall be
paid within ten (10) days of such termination.


4.


Indemnity.  The Client agrees to indemnify LoftusGroup and its owners, officers,
directors, employees, consultants, independent contractor and agents, including,
without limitation, W. Loftus (collectively, the “LoftusGroup Indemnitees”)
against, and to hold the LoftusGroup Indemnitees harmless from, any and all
losses, claims, damages, liabilities and expenses, including without limitation,
reasonable attorneys’ fees for the LoftusGroup Indemnitees, and all reasonable
expenses actually incurred by the LoftusGroup Indemnitees in investigating,
preparing for, or defending against any litigation commenced, or any third-party
claim (and any and all amounts paid in settlement of any such litigation or
claim with the client’s prior written consent, which shall not be unreasonably
withheld) to which LoftusGroup Indemnities (or any of them) may become subject
under any statute, under common law, or otherwise relating to, based upon, or
arising out of  LoftusGroup’s services performed under this Agreement and the
breach of any covenant, representation or warranty by the Client contained in
this Agreement.


5.


Exculpation.  Neither LoftusGroup nor any owner, officer, director, employee,
independent contractor or agent of LoftusGroup, including, without limitation,
W. Loftus, shall be subject to any liability to the Client or to any officer,
director, employee or stockholder of the Client, for any act or omission in the
course of, or in connection with, the rendering or providing of services or
advice hereunder, unless LoftusGroup or any owner, officer, director, employee,
independent contractor or agent of LoftusGroup is found in a final judgment by a
court of competent jurisdiction not subject to further appeals, to have
committed willful misfeasance, gross negligence or reckless disregard of its
obligations or duties hereunder.


6.


Covenant.  During the term of this Agreement, and for two years thereafter, the
Client will not directly or indirectly, for itself or any other person without
the prior written consent of W. Loftus (a) induce, or attempt to induce, any
consultant or employee of LoftusGroup other than W. Loftus (“Loftus People”) to
leave the employ of LoftusGroup; (b) in any way interfere with the relationship
between LoftusGroup and any of the Loftus People; or (c) hire or engage any
Loftus People as employees, independent contractor, directors, officers,
consultants or otherwise.


7.


Conflicts.  Client hereby acknowledges that LoftusGroup is in the business of
(i) providing consulting services (of the type contemplated by this Agreement
and otherwise) to others, and (ii) engaging for its and/or their account in
activities similar to those contemplated hereunder of which Client may now or
hereafter undertake.  Nothing herein contained shall be construed to limit or
restrict LoftusGroup in conducting such business with respect to others or for
its own account, or in rendering such services or advice to others; provided
however, LoftusGroup will not undertake any engagement in direct conflict with
the Services.

--------------------------------------------------------------------------------


8.


Confidentiality.  In connection with the Services, the Client or its
representatives may disclose orally or in writing information that is
confidential to the Client.  To protect the confidentiality of such information,
and as a condition to the furnishing of such information, LoftusGroup agrees, as
set forth below, to treat confidentially all such information furnished to or
otherwise received by LoftusGroup or its representatives from the Client or on
its behalf (herein collectively referred to as the “Confidential Information”). 
For purposes of this agreement, the phrase “Confidential Information” will not
include information that (a) becomes lawfully available to the public other than
as a result of a disclosure by LoftusGroup or its representatives, (b) was
lawfully available to LoftusGroup on a non-confidential basis prior to its
disclosure to the Client or its representatives by the Client or on its behalf
or (c) lawfully becomes available to LoftusGroup on a non-confidential basis
from a source other than the Client or the Client’s representatives or agents,
provided that such source is not bound by a confidentiality agreement with the
Client of which LoftusGroup has been made aware.  The Client has no obligation
to furnish Confidential Information to LoftusGroup or its representatives by
virtue of this agreement.  The Confidential Information will not be disclosed by
LoftusGroup or its representatives, except to the extent the Client has given
its prior written consent.  Notwithstanding anything to the contrary contained
herein, LoftusGroup and its representatives shall be permitted to disclose any
Confidential Information to the extent the disclosure of such information is
required in any court proceeding, by any governmental authority or by applicable
law; provided, however, that LoftusGroup and its representatives shall use their
best efforts to give the Client reasonable advance notice of such required
disclosure to enable the Client, at its sole expense, to prevent or limit such
disclosure.  This Section 8 will survive the termination of this Agreement for a
period of two (2) years.


9.


Miscellaneous.


a) 


No Agency.  For the purposes of our relationship, LoftusGroup shall be deemed to
be acting as an independent contractor.  LoftusGroup will not hold itself out or
act as agent for the Client or contract any debt or obligation in the Client’s
name without the Client’s written consent.


b) 


Notices.  Except for any notice required under applicable law to be given in
another manner, any and all notices, elections, demands or requests permitted or
required to be made under this Agreement shall be in writing, signed by the
party giving such notice, election, demand or request, and shall be delivered
personally, by telegram, or sent by registered, certified or Express United
States mail, postage prepaid, or by Federal Express or similar service requiring
a receipt, to the recipient party at the address stated above, or at such other
address as any party may designate in writing as provided herein.  The date of
receipt of such notice, election, demand or request shall be the earliest of (i)
the date of actual receipt, (ii) three (3) days after the date of mailing by
registered or certified mail, (iii) one (1) day after the date of mailing by
Express Mail or the delivery (for redelivery) to Federal Express or another
similar service requiring a receipt, or (iv) the date of personal delivery (or
refusal upon presentation for delivery).

--------------------------------------------------------------------------------



c) 


Governing Law.  This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Connecticut. The state or
federal courts located in Connecticut shall have exclusive jurisdiction to hear
and determine any claims or disputes pertaining to this engagement; PROVIDED
THAT any appeals from those courts may have to be heard by a court located
outside of  Connecticut.  The parties expressly submit and consent in advance to
such jurisdiction in any action or suit commenced in any such court, and waive
any objection which they may have based upon lack of personal jurisdiction,
improper venue or FORUM NON CONVENIENS and hereby consent to the granting of
such legal or equitable relief as is deemed appropriate by such court.


d) 


Entire Agreement-No Oral Modification.  This is the entire Agreement relating to
this engagement other than as expressly set forth herein and supersedes any
previous Agreements between the parties hereto.  This Agreement may be changed
only by a writing signed by both of us.





If the above accurately reflects our understanding, this letter agreement should
be signed by you in the space provided below and the copy returned for our
files.



Sincerely,



 

        


Loftus Group LLC




Accepted and Agreed to this 17th day of March, 2008

         

/s/William F. Loftus                            

       

William F. Loftus
Managing Director





 

                      


EXPRESSJET HOLDINGS, INC.


                                         

         

/s/Scott R. Peterson                          

       

Scott R. Peterson
Vice President

--------------------------------------------------------------------------------






ATTACHMENT A








Scope of Engagement




•  

     

Customary preparation for and attendance at the meetings of the Client’s Board
of Directors.  Unless otherwise requested by the Client’s Board, this agreement
is for the personal services of William Loftus.


•  


Such analysis and advisory services relating to the Client’s operating and
financial strategies as the Board of Directors of Client may request from time
to time.

--------------------------------------------------------------------------------